Citation Nr: 1542144	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left wrist disability, including degenerative joint disease and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1972 to February 1983.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's petition to reopen a claim for service connection for residuals of a left wrist injury.  The Board granted the petition to reopen and remanded the issue of entitlement to service connection for additional development in October 2012. 

The Veteran testified before a Decision Review Officer (DRO) in March 2011 and before a Veterans Law Judge (VLJ) in November 2011.  Transcripts are associated with the claims file.  The November 2011 VLJ has since retired; however, the Veteran indicated that he did not wish to appear for an additional hearing.  See also July 2015 Response (indicating wish to not appear at another Board hearing).


FINDING OF FACT

The Veteran's left wrist degenerative joint disease and carpal tunnel syndrome did not have their onset in service and are not related to any in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability, including degenerative joint disease and carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA sent the required notice to the Veteran in an April 2010 letter, prior to the initial adjudication of the claim in August 2010.  While the letter did not include notice of the general criteria for service connection, the Veteran will not be prejudiced.  He has submitted relevant evidence and both he and his representative demonstrated actual knowledge of the elements of service connection during the Veteran's March 2011 DRO hearing and November 2011 travel board hearing.  VA's duty to notify has been met.  38 C.F.R. § 3.159.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service personnel records (SPRs), service treatment records (STRs), VA treatment records, and private treatment records were associated with his claims file.  There is no indication of any relevant evidence that has not been obtained.

VA also provided the Veteran with examinations in August 2010 and November 2012.  The November 2012 VA examiner considered the history of the Veteran's left wrist disability and provided a clear opinion with supporting rationale regarding his conclusions.  The opinion is adequate for the Board to make a decision.

The Veteran testified at a hearing before a Veterans Law Judge and before a DRO.  The hearings were adequate, as the relevant issue was explained and possible sources of evidence that may have been overlooked were identified.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, given the subsequent development undertaken by means of the Board's remand in October 2012, in addition to the testimony at the hearings and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that rule of prejudicial error applies to the hearing officer's duties).


II.  Service Connection

The Veteran contends that he has a current left wrist disability due to an in-service injury.  See November 2011 Travel Board Hearing at 2; March 2011 DRO Hearing at 3-4.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).   



For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.   Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.   Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.   Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's STRs do reveal an in-service injury to the Veteran's left wrist in March 1974 when he fell off a trailer.  The wrist was swollen and tender; however, an x-ray at the time was normal.  The diagnosis was left wrist sprain.  There was no indication of arthritis or degenerative joint disease of the left wrist during service.  Further, the Veteran did not complain of or seek treatment for a left wrist condition during the subsequent 9 years of his service.  Both an August 1978 examination and his January 1983 separation exmaination were negative for any complaints or abnormal findings concerning his left wrist.  See August 1978 Medical Examination (normal upper extremities, no significant or interval history); January 1983 Medical Examination (normal upper extremities); January 1983 Medical History (denying arthritis, rheumatism or bursitis and bone, joint or other deformity).  

The Veteran did express left wrist complaints during a February 1984 VA examination, within one year after his separation from service in February 1983.  However, they were attributed to a January 1984 workplace injury.  His wrist was in a cast at the time of the VA examination.  A January 1984 VA X-ray record shows that the left wrist, which was within a plaster cast, was examined.  No definitive evidence of fracture or dislocation was observed.  The joints were well maintained.

A private medical report, dated in April 1997, shows that the Veteran reported previously incurring an injury to his left hand, as a result of a cut.  He added the sustained injury, occurring in 1997, consisted of a laceration to his left hand/wrist proximal to his thumb and base of his wrist.  The examiner reported the presence of a well healed scar on his left wrist.  

A May 2010 outpatient specialty clinic note shows findings consistent with left carpal tunnel syndrome.  The Veteran complained of left upper extremity numbness and weakness, and reported that he had fractured his wrist in the military years earlier.  He added that the complained of numbness and weakness had been bothering him for approximately one year.  

Also of record is the report of a VA examination conducted in August 2010.  The Veteran reported incurring an in-service left wrist fracture, with progressively worse pain, numbness and tingling in his 4th and 5th digits, as well up into his left shoulder.  After examining the Veteran, the examiner supplied a diagnosis of left wrist carpal tunnel syndrome.  The examiner noted that she reviewed the Veteran's service treatment records, but not his private treatment records.  The examiner seemed to opine that the Veteran did not have a left wrist disorder which was related to his in-service injury.  She mentioned that while his service treatment records did show he incurred an injury, X-ray examination was negative.  While, as noted, the examiner reported not reviewing private treatment records, she did comment on one such record, which she observed showed symptoms of left wrist weakness and numbness beginning in approximately 2009.  The examiner noted that this finding suggested that the Veteran's symptoms started long after the conclusion of his military service.  The examiner added that there was not enough evidence significant enough to show that the in-service injury caused permanent and lasting problems. 

The Veteran underwent an additional VA examination in November 2012.  The examiner reviewed the claims folder, including the service treatment records, and noted that the Veteran did sustain a left wrist injury during service in 1974 as well as a post-service injury in 1984.  The examiner stated that there was no evidence of residuals or diagnosis of a left wrist condition subsequent to the diagnosis of a sprain in 1974 to suggest that there was any chronic or ongoing disability associated with that sprain.  The examiner stated that there was no evidence that the sprain in 1974 resulted in any ongoing sequelae or residuals and that it was less likely than not that the current left wrist carpal tunnel syndrome had its onset during service or is due to a result of the left wrist sprain in 1974.  In addition, the examiner stated that there was no compelling evidence to suggest that the sprain from 1974 that by the Veteran's history and by review of documentations otherwise healed without residuals or sequelae would ultimately manifest as carpal tunnel syndrome many years following the initial injury.  With respect to the left wrist degenerative joint disease, the examiner explained that there was no evidence of any ongoing symptomatology or evidence that the Veteran suffered a fracture in 1974 that would ultimately result in any traumatic degenerative disease of the left wrist.  Finally, the examiner stated that there was no evidence at the time of the Veteran's release from service of any ongoing left wrist condition and no evidence of any continuity of symptomatology with regard to the sprain that occurred in 1974 to suggest or support that the Veteran's current left wrist condition is due to or a result in the left wrist sprain that occurred in March 1974.  

In sum, the Veteran is diagnosed as having degenerative joint disease and carpal tunnel syndrome of the left wrist.  He suffered an injury to his left wrist during service in March 1974, diagnosed as a sprain.  However, the preponderance of the evidence shows that his degenerative joint disease and carpal tunnel syndrome of the left wrist are not related to his in-service left wrist injury and sprain.  A chronic left wrist disorder did not manifest during the Veteran's period of active service.  There was no evidence of arthritis of the wrist, to include on the March 1974 x-ray, and the Veteran did not seek treatment for his left wrist for the remainder of his active service, or for approximately nine years.  Of note, on separation examination in January 1983 he reported no wrist problems and clinical evaluation of his upper extremities was normal.  There is also no evidence that the Veteran's arthritis of the left wrist manifested to a compensable degree within one year of service separation.  The January 1984 x-rays, taken following his post-service left wrist injury, showed no definitive evidence of fracture or dislocation and the joints were well maintained.  




o the extent that the Veteran maintains that he suffered from left wrist symptomatology following his left wrist sprain in March 1974, the Board finds that he is not credible.  Again, the Veteran remained on active duty for approximately nine years following his injury in 1974, but he did not again complain of or seek any treatment for his wrist.  Moreover, clinical evaluation of his upper extremities was normal in August 1978 and again in January 1983, and he denied experiencing any related symptoms in January 1983.  The Board affords greater weight to the reports and findings (and lack thereof) in the contemporaneous service treatment records.  

Further, neither the Veteran nor his spouse are competent to provide a medical opinion that the Veteran's symptoms following his January 1984 workplace injury, or his symptoms following his 1997 workplace injury, were related to his in-service injury in March 1974, or that the Veteran's current left wrist arthritis and carpal tunnel syndrome are related to his in-service injury in March 1974.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 3177 n.4; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

The preponderance of the evidence weighs against a medical nexus between the Veteran's current left wrist disorders and his in-service injury in March 1974.  The November 2012 VA examiner provided an opinion that the Veteran's left wrist carpal tunnel syndrome and degenerative joint disease were not related to his in-service left wrist injury/sprain.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries much weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  

Consequently, the preponderance of the evidence weighs against granting service connection for a left wrist disability, including degenerative joint disease and carpal tunnel syndrome.  The benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left wrist disability, including degenerative joint disease and carpal tunnel syndrome, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


